Citation Nr: 1528234	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-22 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a higher rate of special monthly compensation (SMC) based on the need for a higher level of aid and attendance.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran served on active duty from May 1986 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In April 2015, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

During the hearing, the Veteran expressed his desire to withdraw the issue of entitlement to service connection for left ear hearing loss disability.  Accordingly, this matter is no longer before the Board.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran is not entitled to compensation authorized under 38 U.S.C.A. § 1114(o), the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p), or the intermediate rate between 38 U.S.C. 1114(n) and (o) plus SMC under 38 U.S.C. § 1114(k).


CONCLUSION OF LAW

The criteria for an increased level of special monthly compensation based on the need for a higher level of aid and attendance are not met. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2013 pre- rating letter, the RO provided notice of the criteria for a special monthly compensation based on need for aid and attendance, and VA's and the Veteran's respective responsibilities to obtain relevant evidence.  The Board concludes that the notice requirements have been satisfied. 

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained all of the identified post-service VA treatment records.  Medical statements from treating physicians regarding the impact of the Veteran's disabilities on his activities of daily living and ability to function independently have also been obtained.  The Veteran has also provided with a various VA examinations in connection with his service-connected disabilities.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.

II.  Legal Criteria

The amount of the additional allowance payable to a Veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2) ("r2" rate). The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1). 38 C.F.R. § 3.350(h)(3).

A Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the Veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the Veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care. 38 C.F.R. § 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional. Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform. A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision. 38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen. The consultation need not be in person; a telephone call will suffice. A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional. The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance. 38 C.F.R. §§ 3.352(b)(2-4), (c).

The requirements for establishing the need for a higher level of care are to be strictly construed. The higher level aid and attendance allowance is to be granted only when the Veteran's need is clearly established and the amount of services required by the Veteran on a daily basis is substantial. 38 C.F.R. § 3.352(b)(5).

III.  Analysis

The Veteran is service connected for loss of use of one hand and one foot, status post cerebrovascular accident, rated as 100 percent disabling; seizure disorder, rated as 80 percent disabling; major depressive disorder, rated as 30 percent disabling; cervical stenosis with osteoarthritis, rated as 10 percent disabling; asthma, rated as 10 percent disabling; atrial fibrillation, rated as 10 percent disabling; facial droop, rated as 10 percent disabling; and lumbosacral strain, rated as noncompensable.  A 100 percent combined rating has been in effect since September 2007.

The Veteran is also in receipt of SMC at the "l" rate for loss of use of one hand or foot and at the "p" rated for compensation under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) at a rated intermediate between subsection l and m on account of loss of use of one hand and one foot with additional disabilities, seizure disorder independently ratable at 50 percent or more.  

A December 2011 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance indicates a diagnosis of stroke.  The Veteran was noted to be unable to ambulate and require use of a wheelchair.  The Veteran reported that he was unable to use a spoon with his hand.  He was not able to prepare his own meals and required assistance with bathing and tending to other hygiene needs.  It was noted that he did not require nursing home care but was to start physical therapy.  He was referred for medication management.  The left arm was noted to be completely paralyzed, but the right arm retained fine movements.  Left side hemiparesis of the lower leg was noted and he was unable to walk without assistance.  Memory loss and poor balance were noted, but bladder or fecal incontinence was denied.  He was able to leave the home 3 times per week with help.  

An August 2013 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance notes diagnosis of status post cerebrovascular accident secondary to atrial fibrillation, left arm spastic hemiplegia, and left leg spastic paresis.  It was noted that he had a paralyzed left arm and paretic left leg and was unable to weight-bear.  He was able to feed himself but needed assistance with preparing meals and with bathing and tending to other hygiene needs.  He was noted to be not legally blind, require nursing home care, or medication management.  He required an electric scooter for activities of daily living.  His left arm was completely paralyzed and he had paresis of the left leg and was unable to ambulate.  He had no restrictions on his ability to leave the home.  


A July 2014 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance notes that the Veteran was not hospitalized.  The examiner indicated that the Veteran's disabilities responsible for restricting his activities and functions included spastic left hemiparesis, status post cerebrovascular accident.  He was able to feed himself but unable to prepare his own meals.  He needed assistance with transfers for bathing and tending to his hygiene needs.  He was not legally blind and did not required nursing home care or medication management.  The examiner observed that the Veteran's spastic left hemiparesis caused him to be wheelchair-bound and also caused left arm to be weak and spastic.  The left leg was also noted to be weak and spastic.  The Veteran had no restrictions for leaving his house.  He utilized a motorized scooter.  

A September 2014 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance notes that the Veteran was not hospitalized.  Due to his disabilities such as a seizure disorder, cerebrovascular accident, depression, and atrial fibrillation, he had an unsteady gait and used a motorized wheelchair.  His nutrition was described as adequate and it was noted that he was able to feed himself.  His wife helped prepare all of his meals and he needed assistance with bathing and hygiene needs due to limited mobility and safety concerns.  He was noted to not need nursing home care, and his wife cared for him at home.  He did not require medication assistance.  The Veteran's appearance was described as well-groomed in his wheelchair.  In describing the function of the Veteran's extremities, the examiner noted that the Veteran's right arm had full function, while the left arm had no motor function.  The right leg was strong with full range of motion, while he wore a brace on the left leg and could only bear minimal weight without losing his balance.  He was at a risk for falls, and his poor balance was noted to affect all activities of daily living.  The spine, trunk, and neck had no limitations or restrictions.  It was noted that the Veteran's typical day was spent at home watching television.  He left home approximately 3 times per week with the assistance of family.

During the Veteran's April 2015 Board hearing, he testified that he needed help to take a shower, to get out of bed, and to help cook food. He noted that he could not even put his shoes due to pain.  He indicated that he still experienced seizures.  He did not drive and his wife brought him to the hearing.

As noted above, the Veteran contends that he is entitled to an increased rate of special monthly compensation because he needs a higher level of care than what he currently receives from VA. He specifically contends that he is completely dependent on his caretaker for assistance with activities of daily living and for transportation.  The Board acknowledges that the Veteran currently is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of loss of use of one foot or hand and under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f) 3) at the rate intermediate between subsection (l) and subsection (m) on account of loss of use of one hand and one foot with additional disabilities independently ratable at 50 percent or more.  

A higher level of SMC is available pursuant to 38 U.S.C.A. § 1114(r). The Board recognizes that the Veteran's family assists him with activities of daily living; however, even if the Veteran requires care, he also must be entitled to the higher SMC authorized under 38 U.S.C.A. § 1114(o) or (p) or the intermediate rate between 38 U.S.C. 1114(n) and (o) plus SMC under 38 U.S.C. § 1114(k) to receive SMC at an increased rate based on a higher level of aid and attendance. 38 C.F.R. § 3.350(h).  Furthermore, the type of care that he does require does not approximate care such as physical therapy, administration of injections, the placement of indwelling catheters, the changing of sterile dressing or other like functions that would require either a professional or supervision by a health care professional.

The Veteran does not meet the threshold requirements for attaining any of the required levels of SMC to warrant consideration of an increased rate based on a higher level of aid and attendance.  In this regard, service connection is not in effect for visual impairment or hearing impairment to meet most of the required criteria for SMC under 38 U.S.C.A. § 1114(o) or (p). The Veteran has also not suffered disability under conditions which would entitle him to two or more of the rates provided in one or more subsections (l) through (n) of § 1114, no condition being considered twice in the determination.   Moreover, it is not shown that the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms with factors preventing natural elbow action with prostheses in place, has suffered the anatomical loss of both legs with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of both eyes, or has suffered blindness without light perception in both eye. 38 U.S.C. 1114(n).  Finally, the Veteran is not in receipt of compensation under 38 U.S.C. § 1114(k).
 
The Board appreciates the significant degree of difficulty produced by the Veteran's service-connected disabilities. The Board notes in this regard that the Veteran currently is receiving SMC at a rate which includes consideration of his need for regular aid and attendance. The rates provided in 38 U.S.C.A. § 1114(r) presuppose that SMC is in effect at a level higher than the "l" rate; rather, it is required that the "o" rate, the maximum "p" rate, or the intermediate rate between "n" and "o" with the "k" rate, be in effect prior to an allowance of either the "r1" or "r2" rate. Because those levels of SMC are not warranted in the Veteran's case, he is not entitled to the additional allowances set forth for the need of regular aid and attendance or the need of a higher level of care under the provisions of 38 U.S.C.A. § 1114(r).

The Board has considered the Veteran's various written statements and Board hearing testimony.  He is competent to report what services he requires from a caretaker on a daily basis.  However, he has not demonstrated that he meets the threshold criteria for an award of SMC based on need for a higher level of aid and attendance.  

For all the foregoing reasons, the Board finds that SMC based on need for a higher level of aid and attendance is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a higher rate of SMC based on the need for a higher level of aid and attendance is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


